307 S.C. 436 (1992)
415 S.E.2d 794
Edward L. HENNING and Carol Sue Henning, Respondents
v.
Herbert KAYE and Max L. Hill Co., Inc., Defendants, of whom Max L. Hill Co., Inc. is Respondent, and Herbert Kaye is Appellant.
Supreme Court of South Carolina.
March 11, 1992.


*437 March 11, 1992.

ORDER
Respondents move the Court to dismiss this appeal. By return, appellant opposes the motion as to respondents Edward Henning and Carol Henning (the Hennings). Appellant does not oppose the motion as to respondent Max L. Hill Co., Inc. (Hill). The motion to dismiss as to Hill is granted.
The Hennings move to dismiss pursuant to Rule 231, SCACR. The Hennings claim that appellant's initial brief fails to comply with Rule 207, SCACR, and that his Designation of Matter to be Included in the Record on Appeal (Designation) is insufficient under Rule 208, SCACR.
By return, appellant's counsel asserts that he has substantially complied with the Rules and that instances of noncompliance were inadvertent technical errors and minor discrepancies. Counsel moves to amend his brief. Counsel further contends that his Designation is clear and specific.
Appellant's brief fails to comply with the Rule 207 in the following particulars: the components of the brief are incorrectly organized and labeled, the issues are not distinctively headed, the table of authorities is not alphabetized or referenced to the body of the brief, the statement of the case contains contested matter and omits required information, and the arguments contain no citations to the record or to the cases listed in the table of authorities.
Counsel is advised that the South Carolina Appellate Court Rules are not mere technicalities but provide the parties and this Court with an orderly mechanism through which to guide appeals in this State. It is incumbent upon counsel to provide material that complies with the Rules and facilitates appellate review.
Although this Court would be completely justified in dismissing this appeal based on appellant's numerous violations of the Rules, we decline to do so and deny the motion to dismiss *438 as to the Hennings. Instead, appellant shall, within fifteen (15) days of this order, serve and file an initial brief that does fully comply with Rule 207, SCACR. No changes shall be made to appellant's arguments except that appellant may add citations to the cases listed in the current table of authorities and references to the record as provided by Rule 207(b)(4).
With his brief appellant shall serve and file an amended Designation that sets forth with specificity the exhibits and other matter he wishes to include in the Record on Appeal. Appellant is reminded that the Record on Appeal shall not contain any matter not presented to the trial court. Rule 209(c), SCACR.
It is so ordered.
CHANDLER, J., not participating.